          Case 1:20-cv-00492-CRC Document 9 Filed 03/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 RACHEL A. CURRAN,

                       Plaintiff,
                                                             Case No. 1:20-cv-492-CRC
        v.
                                                             Hon. Christopher R. Cooper
 WELLS FARGO BANK, N.A.,

                       Defendant.



                           NOTICE OF CHANGE OF ADDRESS

       PLEASE TAKE NOTICE that, effective immediately, the mailing address for counsel of

record for defendant, Wells Fargo Bank, N.A., in the above captioned matter is changed to:

                                    WINSTON & STRAWN LLP
                                       1901 L Street, N.W.
                                      Washington, DC 20036


This the 25th day of March, 2020.               Respectfully submitted,

                                                /s/ Lawrence E. Slusky
                                                Lawrence E. Slusky
                                                DC Bar #888314329
                                                Winston & Strawn LLP
                                                1901 L Street, N.W.
                                                Washington, DC 20036
                                                (202) 282-5000
                                                lslusky@winston.com

                                                Angela A. Smedley (pro hac vice)
                                                Winston & Strawn LLP
                                                200 Park Ave.
                                                New York, NY 10166
                                                (212) 294-6700
                                                asmedley@winston.com

                                                Counsel for Wells Fargo Bank, N.A.


                                              -1-
           Case 1:20-cv-00492-CRC Document 9 Filed 03/25/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on March 25, 2020, the foregoing Notice of Change

of Address was served on Plaintiff’s counsel via U.S. mail at the below address.

                                     Causton A. Toney, Esq.
                                     606 Powhatan Pl., NW
                                     Washington, DC 20011


Dated:    March 25, 2020                        /s/ Lawrence E. Slusky
                                                Lawrence E. Slusky
                                                Counsel for Wells Fargo Bank, N.A.




                                               -2-
